           Case 2:19-cr-00211-GMN-NJK Document 41 Filed 11/25/19 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CR-211-GMN-NJK

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 ROBERT CARL LITHEREDGE, JR., aka
   BOBBY LITHEREDGE,
12
             Defendant.
13

14         This Court finds Robert Carl Litheredge, Jr., aka Bobby Litheredge, pled guilty to

15 Count Two of a Two-Count Criminal Indictment charging him with felon in possession of a

16 firearm in violation of 18 U.S.C. § 922(g)(1). Criminal Indictment, ECF No. 17; Change of

17 Plea, ECF No. 36; Plea Agreement, ECF No. 37.

18         This Court finds Robert Carl Litheredge, Jr., aka Bobby Litheredge, agreed to the

19 forfeiture of the property set forth in the Plea Agreement and the Stipulation to Modify the

20 Plea Agreement as to Robert Carl Litheredge, Jr., aka Bobby Litheredge, and Order. Plea

21 Agreement, ECF No. 37; Stipulation, ECF No. ___.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

23 of America has shown the requisite nexus between property set forth in the Plea Agreement

24 and the Stipulation to Modify the Plea Agreement as to Robert Carl Litheredge, Jr., aka

25 Bobby Litheredge, and Order and the offense to which Robert Carl Litheredge, Jr., aka

26 Bobby Litheredge, pled guilty.

27 / / /

28 / / /
           Case 2:19-cr-00211-GMN-NJK Document 41 Filed 11/25/19 Page 2 of 4



 1          The following property is any firearm or ammunition involved in or used in any

 2   knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

 3   § 924(d)(1) with 28 U.S.C. § 2461(c):

 4                  1. Glock 22 Gen 4, .40 caliber pistol, bearing serial number BFFL848;

 5                  2. Taurus PT917, .9 mm pistol, bearing serial number TDM39271; and

 6                  3. any and all ammunition

 7   (all of which constitutes property).

 8          This Court finds that the United States of America may amend this order at any time

 9   to add subsequently located property or substitute property to the forfeiture order pursuant

10   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

11          This Court finds the United States of America is now entitled to, and should, reduce

12   the aforementioned property to the possession of the United States of America.

13          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the United States of America should seize the aforementioned property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Robert Carl Litheredge, Jr.,

17   aka Bobby Litheredge, in the aforementioned property are forfeited and are vested in the

18   United States of America and shall be safely held by the United States of America until

19   further order of the Court.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

21   of America shall publish for at least thirty (30) consecutive days on the official internet

22   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

23   describe the forfeited property, state the time under the applicable statute when a petition

24   contesting the forfeiture must be filed, and state the name and contact information for the

25   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

26   and 21 U.S.C. § 853(n)(2).

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

28   or entity who claims an interest in the aforementioned property must file a petition for a
                                                   2
           Case 2:19-cr-00211-GMN-NJK Document 41 Filed 11/25/19 Page 3 of 4



 1   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 2   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 3   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 4   right, title, or interest in the forfeited property and any additional facts supporting the

 5   petitioner’s petition and the relief sought.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 7   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 8   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 9   not sent, no later than sixty (60) days after the first day of the publication on the official

10   internet government forfeiture site, www.forfeiture.gov.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

12   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

13   Attorney’s Office at the following address at the time of filing:

14                  Daniel D. Hollingsworth
                    Assistant United States Attorney
15                  James A. Blum
                    Assistant United States Attorney
16                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
17

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

19   described herein need not be published in the event a Declaration of Forfeiture is issued by

20   the appropriate agency following publication of notice of seizure and intent to

21   administratively forfeit the above-described property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.
                                    December
24                          2
            DATED this __ day of November, 2019.

25

26

27                                                  Gloria M. Navarro, District Judge
                                                    United States District Court
28
                                                      3
          Case 2:19-cr-00211-GMN-NJK Document 41 Filed 11/25/19 Page 4 of 4



 1                              CERTIFICATE OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   DATE, 2019.

 4                                                         /s/ Heidi L. Skillin
                                                           HEIDI L. SKILLIN
 5                                                         FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
